Exhibit 10.2

EXHIBIT A: PRODUCT AND SERVICES ORDER

Pursuant to the Master Terms and Conditions dated March 16, 2005

This Product and Services Order (“PSO”) No.  7 is entered into as of this       
day of             , 2006 by and between Atlantic City Showboat (“Client”) t/a
Showboat Casino Hotel and Watchit Media USA, Inc. (“Watchit Media”) and is
deemed to be incorporated into that certain Master Terms and Conditions dated as
of the 16 day of March, 2005 by and between Harrah’s Operating Company, Inc. 
and Watchit Media  (the “Master Agreement’).  Any terms used herein but not
defined shall have the meaning ascribed to uch term in the Master Agreement.

 

1.           Name and Description of Project:

Watchit Media will provide Client with an integrated gaming and promotional
media management and display solution for Showboat private video network.  This
solution is focused on scheduling/triggering internal media streams and
environmental effects anywhere within Client’s casino entertainment facilities. 
The purpose of Watchit Media’s initiative is to:

·                                          Increase communication for the Second
Chance to Win Program;

·                                          Target identified profiled customers
with specific ads;

·                                          Increase the number of Total Rewards
members;

·                                          Cross promote Client’s properties;

·                                          Create dynamic motion media that is
consistent with Client’s identity and messaging to preserve brand integrity;
and,

·                                          Provide a more lively and dynamic
environment.

 

Each of these factors will reinforce the Client’s brand, highlight Client’s
reputation as the most innovative and progressive company in its industry, and
increase Client’s revenue.

 

2.           Project Scope—Description of services to be provided by Watchit
Media

This PSO is for a Private Video Network and Enterprise Media Management Program
to be implemented within Showboat Atlantic City.  The Harrah’s Enterprise Media
Management and Display Deployment will be at Showboat Atlantic City located at
801 Boardwalk Avenue,  Atlantic City, NJ 08401 and is powered by Watchit Media
and CastNet Digital Signage System.

 

Watchit Media will install the Software and implement a CastNET digital signage
system which includes the CastNET web software, Scala Designer software, Scala
Player Software, Scala Network Manager Software (“Watchit Media System”).  A
description of the Watchit Media System is attached to this PSO as Appendix “A”
and incorporated herein by reference.  The Watchit Media System will be
integrated with Client’s assistance and with hardware provided by Client.

 

It is Watchit Media’s responsibility to install and test the Watchit Media
System.  Watchit Media will follow all Harrah’s Policies and Procedures,
including all Change

 

1


--------------------------------------------------------------------------------




 

Management procedures.  Watchit Media will also provide training for Client’s
users, administrators and Client’s IT support personnel.

 

The pricing, servers and peripheral equipment (with equipment requirements) to
be installed at Showboat Atlantic City in Atlantic City, NJ are listed in the
Appendix “B” and “C” which are attached to this PSO and incorporated herein by
reference.

 

Client will source the following equipment:

·                                          CastNET Server—0

·                                          Designer Workstation(s)—0

·                                          Player(s)—6 (2 new players and 4
replacement players)

·                                          Backup Players(s)—0

·                                          Patch Bays—2

·                                          Cable Tuners—2

·                                          16 Port 10/100/1000 Network Switch
for Pop-up Modules - 1

·                                          Mondo Monitoring Monitor (recommended
Dell 20” Wide Screen LCD) - 1

This PSO will also assume the current software licensing that the property
currently has on site.  Annual maintenance will be billed in pursuant to Section
14 of this PSO.

 

Watchit Media will create media templates, motion media for digital display, and
ad spot rotation for the casino/property common areas for Client.  All media
will be trafficked to the CastNET Media Management and Display System.  Watchit
Media will coordinate the acquisition of assets with Company’s marketing
personnel within Harrah’s Operating Company, Inc.  corporate office, local
properties, HCN Studios, Tracy Locke, and any other identified organization. 
Watchit Media will provide online previews in advance for Client’s feedback and
prior written acceptance prior to upload.

 

A total of 80 hours of content development is allocated by Watchit Media for
initial implementation.  Content development includes any pre or post-production
and can be allocated to video shooting at either property to help fill the in
room line up as needed.  In the event that the Client’s actual hours used for
initial content creation are lower than the amount of hours defined in this PSO
by more than 20% of the total amount of contracted hours, Watchit shall
reimburse the Client, any unused hours that are greater than 20% of contracted
amount.  If the Clients uses less than the contracted amount, but the unused
amount does not exceed 20% of the contracted hours outlined in this PSO, Watchit
will hold (or bank) the unused hours for the Client to use on any future
production requests for up to 12 months from the completion of the acceptance
period defined in Section 13 of this PSO.

2


--------------------------------------------------------------------------------




 

3.           Purpose, Objectives, and Activities by Phase

·                                          The ongoing media planning production
will commence at the beginning of this project and will continue throughout
duration of the PSO.

·                                          The Watchit Media Systems
configuration, software installation and the testing will be done by Watchit
Media prior to delivery to the Client.

Such activities will be done at Watchit Media’s strategic partner Alpha Video
located in Minneapolis or remotely at Client’s location prior to delivery to
Client to insure that all systems are fully prepped for deployment and have been
adequately tested and found to be reliable.

·                                          Watchit Media System Delivery and
Setup On-Site

This will include setting up systems on property and working with Client to make
appropriate network connections and joining each system to the Client’s domain.

·                                          Watchit Media System Testing On-Site

The Watchit Media Systems will be tested with final content prior to launch to
stress test the system.

·                                          Onsite Training

Client’s users, administrators, content managers and property IT will receive
training on system operation, management, troubleshooting and support services.

·                                          Final Delivery

The Watchit Media System will be activated on the property with live content
being distributed on the Client’s plasma network.

4.           Description of Deliverables:

Watchit Media will deliver the following deliverables:

·                                          Upgrade current CastNET server
licensing at Showboat Atlantic City.

·                                          Upgrade current NetManager software
licensing at Showboat Atlantic City.

·                                          Installation additional players at
the Showboat Atlantic City.

·                                          Convert current player PC from a
larger form factor to a smaller form factor.

·                                          Watchit Media System configuration
including communication between servers and players and user access across
network.

3


--------------------------------------------------------------------------------




 

·                                          This PSO will include all maintenance
and support costs outlined in section 14 of PSO # 1 for Showboat AC.

·                                          Templates:  media, ads, and other
content types.  Content types are also known as media types or media components
and are defined as follows: any individual component used to create an ad or ad
template, such as a graphic, audio file, video file, animation, image file,
foreground, background, branding, logo, or other similar/related item.

5.           Ownership of Work

All work performed for Client including all Deliverables is defined as Client’s
“Confidential Information” and Client’s “Intellectual Property” in accordance
with Section 7, Intellectual Property and Section 12, Confidentiality of the
Master Agreement.

All media templates, ads and Content types created by Watchit Media must be
pre-approved in writing by Client and must air identical to what Client has
created or pre-approved in writing.

6.           List of Assumptions

·                                          The domain profiles and account setup
on domain will be accomplished using Client’s local property IT.  Client’s
personnel will be available to setup the custom profile necessary to make sure
that:

-

Players can auto-login into the domain

 

-

Players do not have any activities that will interrupt playback such as screen
savers or virus pop ups. These types of activities will need to be configured in
the domain profiles for these systems.

 

-

VNC (Virtual Network Computing) will be utilized for remote viewing and
maintenance of players.

 

-

CastNET Server and Workstation can be setup on the domain

 

·                                          The CastNET Server will be configured
with IIS running on port 80 and FTP running on port 21.  Web access will be
required on all Client’s personnel desktops that wish to utilize and access the
web based content management CastNET interface.  FTP (File Transfer Protocol)
access will be utilized between the server and the players to distribute content
updates and status reports.

·                                          One fixed or reserved DHCP IP
(Dynamic Host Configuration Protocol Internet Protocol) will be available for
the CastNet Server and an appropriate DNS (Domain Name System) name may be
selected to make local property access to the server easier.  The players do not
require fixed IP addresses.  The PC naming conventions will need to be available
prior to configuration at Alpha Video for the CastNet Server, workstation and
all players.

4


--------------------------------------------------------------------------------




 

·                                          The scope of work is based on
information provided by Client to Watchit Media as set forth in Section 2 of
this PSO.

·                                          Any changes to the Project will be
handled by a PCR in accordance with Appendix F of this PSO.

·                                          It is Watchit Media’s responsibility
to make sure that Watchit Media’s employees and subcontractors comply with
network security and virus protection standards as stated in Section 20 of the
Master Agreement and Appendix G of this PSO, and incorporated herein by
reference.  All machines and systems used by Watchit Media must have
industry-standard and up-to-date virus protection.  If Watchit Media’s machines
or systems are found to cause problems on the Client’s network, interfere with
network applications or violate network security, such machines will be
immediately disconnected.  Non-compliance by Watchit Media, its employees or
subcontractors with Client’s network security or virus protection standards
shall constitute a material breach of the Master Agreement and this PSO.  A list
of all Client’s prohibited software and hardware is attached as Appendix G to
this PSO and is incorporated herein by reference.

·                                          Client will provide approved
hardware, software, connectivity, accounts, user id’s, office space, phone, fax
and reprographic facilities for Watchit Media personnel at Client location at
Showboat in Atlantic City, NJ.

·                                          Client will provide Watchit Media
with access to 3rd-party tools used by Client and their documentation for
execution of the Project, such tools and documentation being defined as Client’s
Confidential Information in accordance with Section 12 of the Master Agreement
and subject to the Confidentiality provision of Section 12 of the Master
Agreement.

·                                          Client will provide access to Client
building during office hours and if necessary, after office hours, on week-ends
and holidays.

·                                          THIS PSO ASSUMES NO ACCESS TO
CLIENT’S PRODUCTION SYSTEMS.  If this changes, a PCR will be requested in
accordance with Appendix F of this PSO, and Watchit Media agrees to abide by
Client’s production access procedures.

·                                          Watchit Media is not responsible for
cabling from Player PC to Clients Display.

·                                          Shipping costs for hardware and
software are estimates and shall not exceed this amount unless the Client
requests expedited or special shipping instructions in writing.  Actual shipping
costs related to the transporting product will be billed to the Client at actual
costs.  If Client has preferred carrier and wishes Watchit Media to direct bill
the shipping costs, this will be specified in the purchase order.

·                                          The management of virus software and
Microsoft patches and updates will be the responsibility of the Client for
ongoing operations.

5


--------------------------------------------------------------------------------




 

7.           Documentation to be Produced by Watchit Media:

·                                          The operational manuals for users and
administrators will be provided to Client in electronic PDF format.  Watchit
Media may provide to Client customized operational manuals at no additional
cost.

·                                          The overall workflow block diagram
for the property based on sample workflow and customized for Client will be
finalized and will show the contributing users, approvers, approval process,
content publishing, content distribution and playback.  This will be a
representative layout at the time of the final implementation, and is specific
to the property.

·                                          Technical Summary documentation
providing IT support related summary of all servers, workstations and players
involved in the CastNET system and their specific pertinent information.

·                                          Technical support coverage contact
numbers for the Watchit Media System.

8.           Documentation to be produced by Client, if any

 

Day-to-Day support personnel contact information

Emergency after hours contact information

Remote Access guidelines

Client’s marketing plans, procedures and brand specifications as necessary to
perform its obligations under this PSO.

Client’s contact list of project stakeholders and marketing stakeholders,
subject to the confidentiality provision of the Master Agreement

 

9.           Key Personnel Assigned for Watchit Media:

·                                          Joshua Hoffert—Account Project
Manager

·                                          Alex Vinson—Art Director, Content
Creation

·                                          Eric Taitano—Senior Designer, Content
Creation

·                                          Erick Sturm—Vice President, Media

·                                          Lance Hutchinson—Technical
Hardware/Software Specialist

·                                          Birgit Davidson—IT Project Manager

·                                          Troy Seigert—Technical Support
Manager

·                                          Dan Rabin—Installer/Trainer

·                                          John Scott—Installer/Trainer

·                                          Robin Bookout—Installer/Trainer

·                                          Kris Berggren—System Engineer

·                                          Jeff Carpenter—Systems Integrator

 

Once Watchit Media personnel are assigned to this PSO, Watchit Media may not
replace individual personnel without the prior approval of Client.

6


--------------------------------------------------------------------------------


 

10.                               Project Schedule:

Start date:       April 25, 2006       End Date: October 30, 2006

Specific dates will be assigned upon project commencement.

 

Phase

 

 

 

Client or Watchit
Media’s
Responsibility

 

Days Allotted

Purchase Order Prepared

 

Client

 

2

Software and Miscellaneous items ordered

 

Joint

 

1

Equipment arrives at Alpha Video Minneapolis Office

 

Client

 

10

Equipment is assembled and tested at Minneapolis Office

 

Watchit Media

 

2

Final testing with initial configuration is completed

 

Watchit Media

 

2

Equipment is shipped to local property

 

Watchit Media

 

1

Equipment is received at local property

 

Client

 

5

Technicians assemble and test equipment at local property

 

Watchit Media

 

2

Technicians and local property IT get all systems onto Domain

 

Joint

 

1

·  Systems are tested on Customers Domain

·  Updated Content is loaded onto Customers Systems onsite

 

Joint

 

2

·   Testing of plasmas CAT5 VGA will be tested for sizing and playback quality
through distribution system.

 

Joint

 

2

·   User Acceptance Testing to confirm all functionality and content specified
by Client

·   Systems are tested with updated content

 

Joint

 

2

Final sign off on project by local operators

 

Client

 

1

 

11.                               Tasks to be Performed by Client

·                                          Client will purchase PCs directly
from desired computer vendor meeting the requirements outlined in Appendix C and
shipped to Alpha Video’s Minneapolis location for configuration and testing
prior to delivery on property.  Watchit Media

7


--------------------------------------------------------------------------------




 

will have a minimum of one week to configure and test the systems prior to
shipment to the Client.

·                                          If spare PC’s are desired to have in
place to swap out for a player that has failed, Client will acquire an
appropriate spare desired computer vendor meeting the requirements outlined in
Appendix C system that can be used for this purpose.

·                                          Client will have the equipment room
prepped for Watchit Media arrival including: network drops for each PC;
appropriate power for PC’s and associated equipment.

·                                          Client will ensure that the
interconnect wiring between IT rooms related to CAT5 transmission systems will
be in place prior to Watchit Media’s arrival.

·                                          Client will provide access to Watchit
Media a mail server as well as a mail account and password for the NetManager to
provide email alerts of real time system monitoring to Client’s IT staff.  An
additional mail account and password will be required for the CastNET system for
the email notification to be activated within CastNET.

·                                          Any power monitoring, conditioning or
UPS equipment will be put in place by Client at its discretion.  All Rack power,
rails and shelves required will be provided by Client.

12.                               Status Reporting

Watchit Media will provide weekly status reports, addressing the following
areas:

·                                          Overall Project Status—highlighting
activities performed during the reporting period, activities planned for next
reporting period, schedule variances, variances in the financials of the
project, hours actually performed per phase vs.  hours originally planned for
same phase and staffing

·                                          Issues—escalation of project issues,
obstacles

·                                          Risks—escalation and visibility into
project risks, and mitigation strategies

·                                          External Project
Dependencies—escalation and visibility into external project dependencies and
requirements

·                                          Change Requests—escalation of project
change requests, requiring approval to change project scope, timeline, and/or
cost

·                                          Milestones—escalation and visibility
into key project milestones

·                                          Key Performance Indicators
(KPIs)—highlighting progress against phase exit criteria and deliverable
completion

8


--------------------------------------------------------------------------------




 

13.                               Acceptance Period

All acceptance criteria and warranties set forth in Sections 4 and 15 of the
Master Agreement apply as if fully set forth herein.

 

Description of Acceptance Criteria

 

 

Watchit
Media’s
Responsibility

 

Client sign off

Installation of players

 

Yes

 

Yes

Watchit Media System

 

Yes

 

Yes

Installation of MPEG Players

 

Yes

 

Yes

Templates: media, ads, and other content types

 

Yes

 

Yes

 

14.                               System Maintenance and Content

Upon successful completion of the Acceptance Period, and subject to section 6 of
the Master Agreement, the Client agrees to pay a total yearly license,
maintenance, and support fees.  Fees will include all previously installed
software and hardware maintenance and support outlined in Section 13 of PSO #1. 
Total annual license, maintenance, and support fees are to be paid monthly at a
cost of one thousand seven hundred forty dollars ($1,740) per month if paired
with a reoccurring monthly content creation.  If the Property opts out of the
monthly reoccurring content creation, annual license, maintenance, and support
fees are to be paid monthly at a cost of three thousand seven hundred seventy
dollars ($3,770) per month.  Maintenance figures include all maintenance costs
previously outlined in section 13 of PSO #1.  The first payment towards annual
maintenance and support will billed at the completion of the acceptance period
and recurring annual maintenance will be billed in the consecutive months. 
Watchit Media’s maintenance and support program is outlined in Appendix D which
is attached to this PSO and incorporated herein by reference, and Section 14 of
the Master Agreement and includes hardware repair or exchange, phone support for
any issue or system inquiry.

In addition, the Client will continue to contract for ten (10) hours of content
and template creation services in the amount of one thousand three hundred and
fifty dollars ($1,350) per month as previously outlined in PSO #1.  Total hour
usage will be assessed quarterly to determine appropriate hour requirements. 
Unused hours rollover to the next month and accrue for up to 12 months from date
of accrual.  A grace level of service will be extended not to exceed 20% of the
total accumulated hours per quarter.  Additional hours in excess of the 20%
grace service will be billed quarterly, at the option of Watchit Media, at the
rate of one hundred eighty dollars ($180.00) per hour.

Monthly content will be trafficked to the Clients property by means defined in
the Master Terms and Conditions.  If Client chooses alternate delivery means,
the Client shall (i) reimburse Watchit for all expenses incurred by Watchit in
connection with performing

9


--------------------------------------------------------------------------------




 

these alternative Services, including reasonable costs associated with special
deliveries of equipment, content or other materials as requested by Client, and
(ii) pay any applicable taxes related to the alternative Services.

The term of this Agreement shall be for one (1) year from the conclusion of the
acceptance period.  Thereafter, the Content and Template Creation Services and
the Maintenance and Support shall be automatically renewed for successive one
(1) year periods, unless either party provides written notice to the other party
of the intent not to renew this Agreement.  Written notice must be given at
least thirty days prior to the expiration of the Initial Term or current renewal
term.

At any time either Watchit or the Client may modify or amend this agreement in a
written Project Change Request as identified in Appendix F of this PSO.  Project
Change Request will specify any additions to, or deletions from, the Services
specified in this Agreement and any adjustment in the fees identified herein by
reason of the changes.  Adjustments in fees in will be made by good faith
negotiation of both parties on the basis of their respective estimate(s) of
increases or decreases in the cost, required resources, and materials of the
work due to the changes.

15.                               Subcontractors/Portion of the work
subcontracted

None

16.                               Client’s authorized representative to approve
Project Change Requests

(PCRs) in accordance with Appendix F of this PSO is: Mike Effner, Director of IT
Development.

17.                               Payment Schedule

The fixed or not to exceed total price contract for the Products and Services to
be performed by Watchit Media under this PSO is one hundred sixty seven thousand
two hundred ninety dollars ($167,290.00), which shall be paid on the following
schedule:

Milestone

 

 

 

Percentage

 

Amount

Confirmation of order of hardware, software, and services

 

25%

 

$38,853.75

Installation of hardware/software components

 

50%

 

$77,707.50

Acceptance by Client

 

25%

 

$38,853.75

Travel & Expenses (Actual billed, Not to Exceed)

 

 

 

$7,875.00

Shipping (Actual billed, Not to Exceed)

 

 

 

$4,000.00

 

Work is scheduled to begin on April 25, 2006 and terminate by October 30, 2006
dependent on the Client site being ready for the installation.

10


--------------------------------------------------------------------------------




 

Not-to-exceed total fee means that the charges for the work done under this PSO
cannot exceed the amount noted as the “not-to-exceed” fee.  Any additional hours
required to complete the initial scope of work shall be Watchit Media’s
exclusive responsibility.

Invoices would be raised by the Watchit Media at the end of each month for the
Services for the month and would be due for payment once the invoice is raised.

Reimbursable expenses incurred will be reimbursed in accordance with Section 11
of the Master Agreement.  All Reimbursable Expenses are exclusively limited to
the list of Reimbursable Expenses set forth in Appendix E to this PSO, which is
incorporated herein by reference.  During the performance of this PSO, Watchit
Media shall limit their Reimbursable Expenses to no more than 15% of the value
of the fixed or not-to-exceed total fee for the services provided hereunder.

Client can terminate this PSO at any time with ten (10) business day’s prior
written notice to Watchit Media.  In the event of such termination, Client shall
pay Watchit Media the daily rate per person for each day up to the date of
termination, in addition to all pre-approved Reimbursable Expenses.

All project invoices (where milestones are set) shall be sent to:

Bally’s Atlantic City

Attn: Bill Borrenstein

Park Place & Boardwalk Atlantic City, NJ 08401

 

Ongoing monthly content invoices and annual maintenance costs shall be sent to:

Bally’s Atlantic City

Attn: Colleen Cornell

Park Place & Boardwalk Atlantic City, NJ 08401

 

All payments shall be sent to Watchit Media’s address at:

Watchit Media

4046 West Highway 7

PO Box 516

Montevideo, MN 56265

 

11


--------------------------------------------------------------------------------




 

The parties agree that the complete agreement between the parties consists of 1)
this Product and Services Order and 2) the Master Agreement.

 

Agreed to:

 

 

 

 

 

 

 

 

 

 

Boardwalk Regency Corporation

 

 

 

 

a New Jersey corporation

 

 

Watchit Media USA, Inc.

 

dba Caesars Atlantic City

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

12


--------------------------------------------------------------------------------


APPENDIX A

WATCHIT MEDIA PRODUCT & SERVICES

Manageit

Manageit, an Enterprise Media Management System, is a modular server based
system that uses Scala technology as the engine, and CastNET for creating,
scheduling, and publishing ads.  The system consists of servers, players, the
Net Manager, and the Creator module.  Completely scalable, Manageit is accessed
using any web browser on any computer; user security authorization is required
for access.  Once a user is logged into the system they may access a very simple
interface to perform any activity for which they have been granted permission. 
Activities are functions of the system as well as rights or permissions granted
to each user.  They are as follows:

·                                          Create — Users create ads based on
predefined templates, combining video, text, graphics, and dynamic information
from databases.

·                                          Review — Authorized users can view
ads submitted for approval, or ads that are being created.

·                                          Approve — Ads are approved and
released for scheduling or rejected for revisions and re-submission.

·                                          Schedule — Approved ads are scheduled
to play on predetermined days and times, and may be scheduled up to a year in
advance.

·                                          Publish — Once an ad is scheduled it
will be sent to the appropriate player(s) when it is published.

The Manageit infrastructure utilizes the TCP/IP protocol over an existing CAT5
network.  Players are modified PC’s specifically designed for the storage and
playback of motion media, and are enabled to send a program stream to any type
of display, including plasma, LCD, outdoor LED, projectors, and in room
television.  Players receive published ads from the server where they are stored
to be inserted into play lists.

Manageit allows assets such as video, graphics, etc.  to be centrally located
and available to all Clients’ properties’ authorized users.  These assets can be
monitored or regulated by the corporate office to assure they align with the
company brand and retain consistency of message.  At the property level these
assets can be used to create messages for profiled guests, utilizing proprietary
programming, to target specific property sectors for cross promotion,
entertainment, and gaming.

NetManager

NetManager is the module for configuring network actions in Manageit; Bandwidth
can be regulated and network rules can be activated to assure effective media
transport.

13


--------------------------------------------------------------------------------




Creator

Creator allows users to create ads from pre-created templates, following a
creation wizard ads are created by answering questions, selecting media files
and typing pre-formatted text.  Ad’s can be created quickly while the template
assures that the style is consistent with the Client’s brand.

Programming

Watchit Media, Inc. is a leader in creating, producing and presenting
high-impact dynamic digital communication.  We have 12 years experience in the
creation proprietary television programming and management of Private Video
Networks™ (Narrowcasting) to the gaming and hospitality industry.  We create,
produce and present compelling dynamic digital video communications for public
displays and in-room television.

 

14


--------------------------------------------------------------------------------


APPENDIX C

Manageit System Hardware Configurations

Player System OS:

Windows 2000 or XP (please note if you have service pack restrictions up front -
otherwise we install latest available versions)

·                                          Processor:  Pentium 4 2.8Ghz or
faster Hyper Threaded processor  Memory:  256MB or better

·                                          Video Card:  NVideo GForce 5200 AGP
chip set or Intel 865G Extreme 2 AGP Chipset recommended 64MB Video Ram or
greater

·                                          Disk Space:  20GB or better 5400+ RPM

·                                          These can be provided as Turnkey
small form factor PC’s - we can also provide on a Compaq, HP or Dell
configuration

·                                          If Antivirus software will be
installed all popups will be deactivated as they interfere with the playback
software.

·                                          They communicate to the server via
FTP.

Creator and NetManager System OS:

Windows 2000 or XP (please note if you have service pack restrictions up front -
otherwise we install latest available versions)

·                                          Processor:  Pentium 4 2.8Ghz or
faster Hyper Threaded processor Memory:  256MB or better

·                                          Video Card:  NVideo GForce 5200 AGP
chip set or Intel 865G Extreme 2 AGP chipset recommended 64MB video RAM or
greater.

·                                          Disk Space:  20GB or better 5400+ RPM
Boot Drive and Mapped Server D Drive

·                                          These can be provided as Turnkey PC’s
- we can also provide on a Compaq, HP or Dell configuration

·                                          If Antivirus software will be
installed all pop ups will be deactivated as they interfere with the playback
software. These systems need to be able to map a drive from the Server.

Server System OS:

Windows 2000 Server or 2003 Server (please note if you have service pack
restrictions up front - otherwise we install latest available versions)

·                                          Processor:  Single Pentium 4 2.8Ghz
or faster Hyper Threaded processor or Dual Xeon 3Ghz+ processor - grows with
size of deployments

·                                          Memory:  1GB or better Video Card: 
Most any onboard video that can provide 32bit 1024x768 resolution preferred

·                                          Disk Space:  Deployment size varies
storage from 200 GB to 1TB based on content.  Typically Raid 5 with Tape backup
solution

15


--------------------------------------------------------------------------------




 

·                                          These are provided as Turnkey servers
- we can also provide on a Compaq, HP or Dell configuration

·                                          If Antivirus software will be
installed, all pop ups will be deactivated as they interfere with the playback
software

·                                          The systems communicate primarily via
FTP protocol using a FTP server and IIS Web Server on the Server system.  The D
drive from the server will need to be designated as the D drive on the Creator
system.

·                                          Anti-virus software is to be
specified by client, so we can add the cost to the proposal and install on
server(s).

·                                          A secure VPN or constant on remote
access environment is highly recommended for support purposes so remote
troubleshooting can be provided.

 

16


--------------------------------------------------------------------------------


Appendix E

Reimbursable Expenses
Pursuant to the Product and Services Order dated _____ __, 2006

Records of all costs and Reimbursable Expenses incurred in connection with the
Services performed under the terms and conditions of this Agreement shall be
kept in accordance with generally accepted accounting principles and shall be
available to Harrah’s pursuant to the terms of Section “Audit” hereof.  Copies
thereof shall be made and presented to Harrah’s as and when reasonably requested
at no cost to Harrah’s.

All Reimbursable Expenses are exclusively limited to the list of Reimbursable
Expenses set forth in Exhibit “B”, which is attached to this Agreement and
incorporated herein by reference.  All Reimbursable Expenses shall be incurred
in accordance with the following policy.  Reimbursable Expenses shall only be at
actual costs and only in connection with out-of-town travel of more than one
hundred (100) miles from Watchit Media’s location.  Authorized travel expenses
shall be billed listing the employee’s name, purpose of the trip and the dates
traveled.  Written authorization shall be obtained in advance from Harrah’s. 
Copies of all receipts, hotel bills, car rental receipts and like documentation
for other items will be provided with the billing.  Airfare will be at coach
airfare.  Per diem expenses for food and hotel shall be at Harrah’s place of
business, if applicable and/or not to exceed Federal Government per diem daily
allowable rates for the City and State traveled into without the express written
advance permission of Harrah’s which can be given by fax or e-mail.  It is
Watchit Media’s responsibility to submit only the Reimbursable Expenses. 
Watchit Media’s invoices for Reimbursable Expenses must be received by Harrah’s
within forty-five (45) days of the date the expense(s) was/were incurred or
Harrah’s will no longer have to honor those invoices.

Watchit Media is responsible for shipping all products on Harrah’s designated
shipper, as set forth herein.  Non-compliance with this provision will result in
a non-payment of Watchit Media’s freight bill to Watchit Media’s company
including document handling fees to process Watchit Media’s invoice for
payment.  Risk of loss is on the carrier from time of pickup to Harrah’s loading
dock.  Harrah’s shall not pay any charges for handling and/or packaging. 
Watchit Media should package material appropriately for shipping.  This
provision shall not apply to any tribally owned Harrah’s managed property. 
Shipments will be F.O.B.  Origin, 3rd party billing option.  FedEx Ground and
FedEx Express should be used for all inbound packages weighting less than 150
lbs.  (total shipment weight of less than 300 lbs.) and FedEx Freight (should be
sent “freight collect” unless otherwise instructed) for all shipments over 300
lbs.  At no time will Watchit Media ship on FedEx Express without prior written
approval from Harrah’s.  All shipping documents require a purchase order number
on the bill of lading.

17


--------------------------------------------------------------------------------




 

List of Reimbursable Expenses

·                                          Standard rooms

·                                          Use of a rental car.  Intermediate
class cars or smaller must be booked unless any of the following conditions
exist:

P            Four or more passengers will be using the vehicle;

P            Business materials or equipment require a larger vehicle;

P            An intermediate car is not available;

P            For pre-approved medical reasons.

·                                          Reimburse reasonable parking fees and
tolls.

·                                          Travelers will be reimbursed for the
cost of taxis (NO Limo’s) to and from places of business, hotel, airports or
railroad stations in connection with business activities if rental car usage is
not also being paid for by Harrah’s.

·                                          Domestic air travel must be in
Economy class and, where possible, ticketed at least fourteen (14) days in
advance.

·                                          Meal expenses incurred by the
traveler when dining alone during out-of-town business not to exceed the Federal
Government per diem daily rates for the City and State traveled into.

·                                          Air freight via Federal Express for
business purposes.

·                                          Personal car mileage at the IRS rate
of 44.5 cents per mile for business miles driven.

Non-Reimbursable Expenses

·                                          Additional travel insurance coverage

·                                          Airline club memberships

·                                          Airphone usage

·                                          Air travel upgrades

·                                          Auto repairs

·                                          Barber and hair salon fees

·                                          Car washes or detailing

·                                          Cell Phone charges

·                                          Clothing

·                                          Donated items or gifts

·                                          Excess baggage charges, except for
business materials or equipment

·                                          Expenses for travel companions/family
members

·                                          Expenses relating to vacation or
personal days incurred before, during, or after a business trip

·                                          Fines and penalties imposed for the
violation of traffic laws while operating a personal or rental car.

·                                          Forfeiture fees for hotel rooms
and/or rental cars unless there is sufficient proof that the billing is in
error.

·                                          Frequent flyer tickets or upgrades

·                                          Hotel room upgrades

·                                          Laundry or valet services

18


--------------------------------------------------------------------------------




 

·                                          Lost or stolen personal funds or
property

·                                          Lost baggage

·                                          Magazines, books, newspapers

·                                          Medical expenses

·                                          Mini-bar refreshments unless as a
substitute for a meal

·                                          “No-show” charges for hotel or car
rental

·                                          Optional travel or baggage insurance

·                                          Parking tickets or traffic violation
fines

·                                          Personal accident insurance

·                                          Personal automobile insurance.

·                                          Personal entertainment, including
sports events and theater

·                                          Personal phone calls

·                                          Personal property insurance

·                                          Personal telegrams/telexes

·                                          Pet care or kennel fees

·                                          Rental car optional insurance

·                                          Rental car phones

·                                          Rental car upgrades

·                                          Repairs due to accidents

·                                          Repairs to personal vehicles

·                                          Spa, sauna, massage fees

·                                          Shoe shine expense

·                                          Souvenirs or personal gifts

·                                          Theft of personal property from room
or rental car

·                                          Towing charges

·                                          Travelers check fees

·                                          Currency conversion fees

·                                          Laundry/dry cleaning/suit pressing
for trips exceeding five consecutive nights

·                                          Any other expense(s) not specifically
defined as “Reimbursable Expenses” in this Exhibit.

 

19


--------------------------------------------------------------------------------


Appendix F

Project Change Request (“PCR”) Procedure

The Client without invalidating the Product and Services Order (PSO), may order
extra Services or make changes within the general scope of the work by altering,
adding to or deducting from the Services which may result in a change to the
estimated price or completion date by both parties executing a PCR in the form
attached as Exhibit A to this PSO.  All Services performed pursuant to a valid
PCR shall be performed under the conditions of the PSO.  The PCR will describe
the change, the rationale for the change, and the effect the change will have on
the PSO.

(b) PCR Procedure.  Upon receipt of a request from the Client, Watchit Media
shall furnish to the Client a statement setting forth in detail the proposal of
Watchit Media for performing the extra Services or changes and the effect of the
extra Services or changes, if any, in the not-to-exceed price and the completion
date attributable to the extra Services or changes.  If an authorized
representative of Client approves in writing the proposal of Watchit Media, the
parties shall execute a PCR and the completion date may be adjusted accordingly.

 

20


--------------------------------------------------------------------------------


Appendix G

HARRAH’S OPERATING COMPANY, INC. SECURITY POLICY
Pursuant to the Product and Service Order dated                           , 2006

1.1.         Safeguarding Harrah’s Information

Harrah’s guidelines for safeguarding its information include measures that must
be taken when a supplier, vendor or Watchit Media (“Supplier”) maintains
processes or otherwise has access to Harrah’s Information by providing services
directly to our company.  Harrah’s Information is defined as all information
provided by Harrah’s to the Supplier or any Harrah’s information accessible by
the Supplier, including but not limited to, Harrah’s proprietary information,
Harrah’s confidential information, Harrah’s customer information and regulatory
controlled information.  Harrah’s information handling practices comply with the
existing Federal and State laws and create a continuum of effective privacy
protections for our corporation and customers.  Harrah’s also requires Suppliers
doing business with Harrah’s to uphold Harrah’s standards for the safeguarding
of Harrah’s Information which include but is not limited to Harrah’s corporate
and customer information.  Accordingly, concerning all Supplier relationships,
Supplier’s shall provide documentation of the following:

1.1.1.                                       Suppliers conduct appropriate
privacy due diligence to review the measures used to protect customer
information.  Where applicable, privacy due diligence is performed and
documentation of it is provided prior to the selection of a Supplier.

1.1.2.                                       Suppliers will implement
appropriate measures designed to safeguard and maintain the confidentiality of
Harrah’s Information.  Supplier’s obligations to do so will be confirmed through
the following provisions which will be included in any agreement between
Supplier and Harrah’s (“Agreement”):

1.1.2.1.                                         Information Security Review. 
Harrah’s reserves the right to perform information security reviews on any
systems or applications used by Supplier to provide services to Harrah’s.  The
security reviews can include physical inspection, external scan, code review,
process reviews, and reviews of system configurations (“Security Reviews”).  The
Security Reviews shall be conducted at Harrah’s discretion, by Harrah’s or its
designee (who shall be a reputable security firm), and at Harrah’s expense
unless provided otherwise.  Supplier shall grant permission to Harrah’s to
perform the Security Reviews.  Harrah’s actions or results from any Security
Reviews shall be the sole property of Harrah’s and may not be utilized or relied
on by Supplier in any way, except as set forth by Harrah’s in performance of
services hereunder.  Should any Security

21


--------------------------------------------------------------------------------




Review result in the discovery of material security risks to the network used by
Supplier to perform services for Harrah’s, Supplier shall be solely responsible
for the cost of the Security Reviews.  Harrah’s shall immediately notify
Supplier of such risks and Supplier shall respond to Harrah’s in writing within
three days with Supplier’s plan to take reasonable measures to promptly correct,
repair, modify the said network or application to effectively eliminate the risk
at no cost to Harrah’s.

1.1.2.2.                                         Information Security
Standards.  Harrah’s shall provide to Supplier its Information Security
Standards that define information security controls and guidelines currently in
place.  The Supplier shall, in the performance by Supplier of services under the
Agreement, comply with all commercially reasonable standards within thirty days
of receipt of same, unless the parties agree otherwise.  At any time during the
term of the Agreement, and upon notice to Supplier, Harrah’s may have a Security
Review and an architectural design review of the facilities and applications
used by Supplier to perform services for Harrah’s, such a review will be
performed by either Harrah’s or a third party, at Harrah’s discretion.  If a
security flaw is discovered, Harrah’s shall give immediate notice of such flaw
to Supplier and Supplier shall have five business days to formulate a plan to
cure such flaw, unless the parties agree to a longer period of time for such
cure.  Unless otherwise agreed to by the parties, during the term of the
Agreement, Supplier shall have thirty days from receipt of notice to comply with
any change in the Information Security Standards.

1.1.2.3.                                         Electronic Incident Reporting. 
Supplier shall report to Harrah’s all known or suspected Electronic Incidents
(as defined below).  If an Electronic Incident occurs Supplier shall immediately
notify Harrah’s IT Security and provide the following information: nature and
impact of the electronic incident; actions already taken by Supplier; Suppliers
assessment of immediate risk; corrective measures to be taken, evaluation of
alternatives, and next steps.  Supplier shall continue to provide appropriate
status reports to Harrah’s regarding the resolution of the electronic
incidents.  Harrah’s may require that Supplier’s services be suspended,
connectivity with Supplier be terminated or other appropriate action be taken
pending such resolution.

1.1.2.4.                                         Electronic Incident. 
Electronic Incident means any unauthorized action by a known or unknown person
which, whether successfully completed, attempted or threatened,

22


--------------------------------------------------------------------------------




should be reasonably considered one of the following with regard to Harrah’s
site, Harrah’s technology, Harrah’s systems or services, Supplier’s systems,
technology or deliverables provided to Harrah’s: an attack, penetration, denial
of service, disclosure of Harrah’s Information which includes but is not limited
to Harrah’s confidential information or customer information, misuse of system
access, unauthorized access or intrusion (hacking), virus intrusion, scan of
Harrah’s or Supplier’s systems or networks, or any other activity that could
affect Harrah’s systems or data.  For purposes of this definition, “Supplier’s
systems’” shall include the systems, network technology, content or web sites of
third party vendors used by Supplier for the provision of Supplier’s services to
Harrah’s.

1.1.2.5.                                         Supplier Monitoring.  At
Harrah’s discretion, Harrah’s shall monitor Suppliers to ensure that they
continue to meet obligations pertaining to safeguarding Harrah’s Information. 
Not more than once per year throughout the term of the Agreement, Harrah’s may
require Supplier to:

1.1.2.6.                                         Complete Service Provider
Information Security Questionnaire

1.1.2.7.                                         Provide documentation of a
recently completed security audit that measures information security controls
and guidelines currently in place.

1.1.2.8.                                         Permit Harrah’s to perform site
visit(s)

1.1.2.9.                                         Permit Harrah’s to perform
Security Review

 

23


--------------------------------------------------------------------------------


Appendix H

LIST OF PROHIBITED SOFTWARE & HARDWARE
Pursuant to the Product and Services Order dated                              ,
2006

These items may exist on a Watchit Media’s laptop, but their use in Client’s
network environment is strictly prohibited.

·                                          Any type of internet messaging, chat,
weather, stock tickers, streaming media

·                                          No jazz drives, zip drives, memory
drives, or RW CD/DVD

·                                          No Server OS installed on PC

·                                          No virus protection other than
Harrah’s standard, which is Norton

·                                          No modems

These prohibited items may NOT even exist on a Watchit Media’s laptop and their
use in Client’s network environment is strictly prohibited.

·                                          Any Remote Control software, such as
PC Anywhere, other than Windows Terminal Server Client or VNC

·                                          No “hacker tools,” keystroke loggers,
password capture, or other systems analysis software

·                                          No sniffing or network discover or
analysis related tools

·                                          No Peer to Peer communication
software such as KaZaA, BadBlue, DirectConnect, CuteMX, Napster, Scour, HotComm,
or Blubster, etc... that could be used by someone to take control of another
person’s computer

 

24


--------------------------------------------------------------------------------


Exhibit A

Pursuant to Appendix F

Brief Description and reason for the Change Order:

 

Request #:

Project Release:

 

Priority:
(H/M/L)

Phase:

 

 

REQUEST DEFINITION

Initiator:

 

Date Opened:

Detailed Description:      1.

 

 

Additional Documentation Attached:

 

Date Needed:

 

Project Change Request (PCR) #        

This Project Change Request No.        is entered into by and between Harrah’s
Operating Company, Inc.  (“Company”) and               (“Watchit Media”) and is
deemed to be incorporated into the Statement of Work dated                   ,
200  and that certain Master Services Agreement dated as of the        day of
                      , 200   by and between Company and Watchit Media (the
“Master Agreement’).  Any terms used herein but not defined shall have the
meaning ascribed to such term in the Master Agreement.

1.             Description of Change Order and Responsibilities of Parties:

25


--------------------------------------------------------------------------------




2.             Revised Deliverables:

Deliverable Type

 

Summary

 

Estimated Date

 

Estimated Hours

 

 

· 

 

 

 

 

 

 

· 

 

 

 

 

 

 

· 

 

 

 

 

 

 

· 

 

 

 

 

 

The Deliverables are defined as Company’s Confidential Information and Company’s
Intellectual Property in accordance with the Master Agreement.

3.             Work Statement Costs:

Original Fixed Fee:

 

 

Change Order Amount:

 

 

Total Not to Exceed with Revised Work Statement Costs:

 

 

4.             Revised Milestones and Payment Schedule:

Milestone #

 

Milestone

 

Estimated date relative to
Start Date

 

Payment
Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The parties agree that the complete agreement between the parties consists of 1)
this Project Change Request; 2) the Statement of Work referenced above and 3)
the Master Services Agreement.

26


--------------------------------------------------------------------------------




 

For Harrah’s Operating Company, Inc.

 

 

 

 

 

 

Name

 

Date

 

Signed

 

 

For Watchit Media:

 

 

 

 

 

 

Name

 

Date

 

Signed

 

 

27


--------------------------------------------------------------------------------